Citation Nr: 0400494	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  00-13 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of an anterior collateral reconstruction of the 
left knee, with instability, prior to February 21, 2000. 

2.  Entitlement to an increased rating for residuals of an 
anterior collateral reconstruction of the left knee, with 
instability, currently evaluated as 40 percent disabling.  

3.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 subsequent to January 31, 
1999.

4.  Entitlement to an effective date prior to February 21, 
2000, for the assignment of a 10 percent evaluation for 
arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel

INTRODUCTION

The veteran served on active military duty from March 1987 to 
April 1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 1999, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran's notice of disagreement 
was received in February 2000.  An April 2000 rating decision 
by the Washington, DC RO granted entitlement to service 
connection for arthritis of the left knee, secondary to the 
service-connected anterior cruciate ligament disorder.  This 
issue was included in the statement of the case issued in May 
2000, along with the issue of entitlement to an increased 
rating for residuals of an anterior collateral reconstruction 
of the left knee, with instability.  However, in her 
substantive appeal dated in June 2000, the veteran 
specifically stated that she wished to appeal only the issue 
of entitlement to an increased rating for her 
service-connected anterior collateral reconstruction of the 
left knee, with instability.  Accordingly the issue of 
entitlement to an initial compensable evaluation for 
arthritis of the left knee is not before the Board.  

Thereafter, a February 2001 rating decision by the 
Washington, DC RO increased the disability evaluation to 40 
percent for the veteran's service-connected anterior 
collateral reconstruction of the left knee, with instability, 
effective February 21, 2000.  Accordingly, the issues on 
appeal are as set on the title page of this decision.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This act 
introduced several fundamental changes into VA's adjudication 
process which impact on the veteran's claims currently on 
appeal.  Under the VCAA, VA has a duty to notify a claimant 
of any specific information and evidence needed to 
substantiate and complete a claim.  Further, VA must tell a 
claimant what specific part of that evidence she must 
provide, and what specific part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The RO attempted to provide this notice in a letter dated in 
June 2003.  This notice was provided in accordance with the 
provisions of 38 C.F.R. § 3.159(b)(1) (2003) and limited the 
veteran's time for response to 30 days.  In Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (PVA), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) was misleading and detrimental to claimants 
whose claims were denied short of the statutory one-year 
period provided for response.  It is additionally noted that 
the statutory one-year period for the veteran to respond has 
yet to expire.  Therefore, since this case is being remanded 
for additional development, the RO must take this opportunity 
to inform the veteran that a full year is allowed to submit 
the additional information and/or evidence requested.  

In a rating decision dated in July 2000, a temporary total 
rating for her service-connected anterior collateral 
reconstruction of the left knee, with instability, under the 
provisions of 38 C.F.R. § 4.30, was granted from December 17, 
1998 to January 31, 1999.  The veteran was notified of this 
decision, and in correspondence received in August 2000, she 
stated that the 100 percent evaluation for residuals of an 
anterior collateral reconstruction of the left knee, with 
instability, should continue through August 2000 since she 
was still in rehabilitation.  The Board views this 
correspondence as a notice of disagreement to the July 2000, 
rating decision with regard to the date of the temporary 
total rating.  It is noted that this issue was included in a 
supplemental statement of the case dated in July 2000, prior 
to the receipt of the August 2000 correspondence and was also 
included in a supplemental statement of the case in March 
2003.  

Additionally, a rating decision dated in February 2001, 
increased the disability evaluation to 10 percent for the 
veteran's service-connected arthritis of the left knee, 
effective February 21, 2000.  In a statement received in 
March 2001, the veteran disagreed with the effective date 
assigned.  This issue was addressed in a supplemental 
statement of the case dated in March 2003.

38 C.F.R. § 19.31 (2003) states:

In no case will a Supplemental Statement 
of the Case be used to announce decisions 
by the agency of original jurisdiction on 
issues not previously addressed in the 
Statement of the Case, or to respond to a 
notice of disagreement on newly appealed 
issues that were not addressed in the 
Statement of the Case.  The agency of 
original jurisdiction will respond to 
notices of disagreement on newly appealed 
issues not addressed in the Statement of 
the Case using the procedures in §§ 19.29 
and 19.30 of this part (relating to 
statements of the case).

(Emphasis added).

Accordingly, a proper statement of the case has not been 
issued with regard to these issues.  Hence, under 38 C.F.R. 
§ 19.31, the Board is obligated to remand these issues to the 
RO for the issuance of a statement of the case and 
notification of appellate rights.  Manlincon v. West, 12 Vet. 
App. 238 (1999).   

1.  The claims files must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied, to include 
full compliance with the decisions in 
Quartuccio, Charles v. Principi, 16 Vet. 
App. 370 (2002); and PVA.  

2.  Appropriate action, including the 
issuance of a statement of the case and 
notification of the veteran's appellate 
rights on the issues of entitlement to a 
temporary total rating under the 
provisions of 38 C.F.R. § 4.30 subsequent 
to January 31, 1999; and entitlement to 
an effective date prior to February 21, 
2000, for the assignment of a 10 percent 
evaluation for arthritis of the left knee 
is necessary.  38 C.F.R. § 19.26 (2003).  
The veteran and her representative are 
reminded that to vest the Board with 
jurisdiction over these issues, timely 
substantive appeals must be filed within 
60 days of the RO issuing the statement 
of the case.  38 C.F.R. § 20.202 (2003).  
If the veteran perfects the appeal as to 
any issue, the case should be returned to 
the Board for appellate review, if 
otherwise in order.  

3.  The RO should accomplish any 
additional development necessary.  
Thereafter, the issues of entitlement to 
a rating in excess of 10 percent for 
residuals of an anterior collateral 
reconstruction of the left knee, with 
instability, prior to February 21, 2000; 
and entitlement to a rating in excess of 
40 percent for residuals of an anterior 
collateral reconstruction of the left 
knee, with instability, subsequent to 
February 21, 2000 should be 
readjudicated, with consideration of 
38 C.F.R. §§ 4.71a, 4.14 (2003).  
Thereafter, if any issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and her representative, and they 
should be provided an adequate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review in accordance with the 
time imitation set forth under 38 
U.S.C.A. § 5103. 

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


